                                                      Case 3:19-cv-00240-MMD-CBC Document 19 Filed 06/12/19 Page 1 of 2



                                                  1    William E. Peterson, Bar No. 1528
                                                       Janine C. Prupas, Bar No. 9156
                                                  2    SNELL & WILMER L.L.P.
                                                       50 West Liberty Street, Suite 510
                                                  3    Reno, Nevada 89501
                                                       Telephone: 775-785-5440
                                                  4    Facsimile: 775-785-5441
                                                       Email: wpeterson@swlaw.com
                                                  5           jprupas@swlaw.com
                                                  6    Attorneys for Petitioners
                                                  7

                                                  8                                UNITED STATES DISTRICT COURT
                                                  9                                       DISTRICT OF NEVADA
                                                 10

                                                 11    IN THE MATTER OF THE                               Case No.     3:19-cv-00240-MMD-CBC

                                                 12    PEE PEE POP TRUST, PEE PEE POP
                                                       TRUST II, PEE PEE POP TRUST III, MAN
                                                       CUB TRUST, MAN CUB TRUST II, MAN
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                                                       CUB TRUST III, DATED JULY 22, 2013.
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14
                      775-785-5440
                          L.L.P.




                                                 15

                                                 16                                     JOINT STATUS REPORT

                                                 17           Comes now, John Hurry, Trustee of Pee Pee Pop Trust, Pee Pee Pop Trust II, Pee Pee

                                                 18   Pop Trust III, Man Cub Trust, Man Cub Trust II and Man Cub Trust III dated July 22, 2013,

                                                 19   Alpine Securities Corporation, and Scottsdale Capital Advisors Corporation (“Corporations” and

                                                 20   collectively “Petitioners”) and Respondent Financial Industry Regulatory Authority, Inc.

                                                 21   (“FINRA”) and file the following joint status report in accordance with this Court’s May 13, 2019

                                                 22   Minute Order (Doc. 5):

                                                 23   I.     HISTORY AND STATUS OF ACTION

                                                 24          Petitioners filed its Petition to Assume Jurisdiction in the Probate Department of the

                                                 25   Second Judicial District Court of the State of Nevada in and for the County of Washoe on April

                                                 26   26, 2019 (Doc. 1-6) together with a Motion for Temporary Restraining Order and Preliminary

                                                 27   Injunction on that same date (Doc. 1-6). Petitioners served Interested Party, FINRA, with Notice

                                                 28   of Hearing on the Petition served by mail on May 1, 2019.
                                                      Case 3:19-cv-00240-MMD-CBC Document 19 Filed 06/12/19 Page 2 of 2



                                                  1           FINRA filed its Notice of Removal of the Petition with this Court on May 10, 2019 (Doc.
                                                  2   1).
                                                  3           FINRA filed and served its Motion to Dismiss with this Court on May 24, 2019 (Doc. 11).
                                                  4           Petitioners filed their Opposition to FINRA’s Motion to Dismiss with this Court on June
                                                  5   7, 2019 (Doc. 16).
                                                  6           Petitioners and FINRA filed a stipulation with this Court on June 11, 2019 extending
                                                  7   FINRA’s time to file its Reply to the Petitioners’ Response to Motion to Dismiss with this Court
                                                  8   to June 21, 2019 (Doc. 18).
                                                  9           Petitioners filed their Motion to Remand the Petition to State Court on June 10, 2019
                                                 10   (Doc. 17). FINRA’s opposition to the Motion to Remand is due on June 24, 2019.
                                                 11           A case management conference with Magistrate Judge Carla Baldwin Carry has been
                                                 12   scheduled in this matter for July 26, 2019 (Doc. 15).
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   II.     STATEMENT OF ACTION REQUIRED TO BE TAKEN BY THIS COURT
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14           Inasmuch as the briefing on the two matters filed with the Court (Motion to Dismiss (Doc.
                      775-785-5440
                          L.L.P.




                                                 15   11) and Motion to Remand (Doc. 17), have not been fully briefed or submitted to the Court for
                                                 16   decision, there is no action required to be taken by this court at this time.
                                                 17
                                                       Dated: June 12, 2019                            Dated: June 12, 2019
                                                 18
                                                                                                       SQUIRE PATTON BOGGS LLP
                                                 19                                                    1 East Washington Street, Suite 2700
                                                                                                       Phoenix, Arizona 85004
                                                 20
                                                                                                       LEACH KERN GRUCHOW
                                                 21    SNELL & WILMER L.L.P.                           ANDERSON SONG
                                                 22

                                                 23                                                         /s/ Gregory Schneider (with permission)
                                                            /s/ William E. Peterson                    By: ____________________________
                                                       By: ____________________________
                                                 24                                                        Sean L. Anderson, Bar No. 7259
                                                           William E. Peterson, Bar No. 1528               Ryan D. Hastings, Bar No. 12394
                                                           Janine C. Prupas, Bar No. 9156
                                                 25                                                        2525 Box Canyon Drive
                                                           50 West Liberty Street, Suite 510               Las Vegas, Nevada 89128
                                                           Reno, Nevada 89501
                                                 26
                                                                                                             Attorneys for Defendant
                                                            Attorneys for Petitioners
                                                 27

                                                 28

                                                                                                       -2-
